NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-15641

                Plaintiff-Appellee,             D.C. Nos.
                                                1:12-cr-00173-AWI-BAM-1
 v.                                             1:16-cv-00565-AWI

JOHN TURNQUIST,
                                                MEMORANDUM*
                Defendant-Appellant.            and ORDER

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                              Submitted July 8, 2019**
                                 Portland, Oregon

Before: FERNANDEZ, GRABER, and OWENS, Circuit Judges.

      Federal prisoner John Turnquist appeals from the district court’s denial of

his petition for a writ of habeas corpus. We review de novo the district court’s

denial of Turnquist’s petition, Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir.

2006), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, includes an

amendment to 18 U.S.C. § 3624(b) – the good time credit provision – providing

federal prisoners the possibility of seven additional days of good time credit per

year. § 102(b), 132 Stat. at 5210. Turnquist argues that this amendment took

effect upon the Act’s enactment on December 21, 2018, and, therefore, requires the

Bureau of Prisons to immediately re-calculate his sentence, which would accelerate

his projected release date and consequently his transfer to a community corrections

facility.

       However, our decision filed today in Bottinelli v. Salazar, No. 19-35201 (9th

Cir. 2019), resolves this issue. There, we held that the Act’s good time credit

amendment was not immediately effective upon enactment but will become so

with the establishment of the “risk and needs assessment system” on July 19, 2019

– 210 days after the Act’s enactment. See §§ 101(a), 102(b), 132 Stat. at 5196-97,

5213. For the reasons explained in Bottinelli, we affirm the denial of Turnquist’s

habeas petition.1

       AFFIRMED.




       1
            We grant Turnquist’s unopposed request for judicial notice. Dkt. No. 20.

                                            2